In an action, inter alia, to recover damages for personal injuries arising from the defendants’ negligence and unlawful detention, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), entered March 21, 1986, which is in favor of the defendants and against him.
Ordered that the judgment is affirmed, with costs.
Although the trial court initially indicated during its pre*366charge conference with counsel (CPLR 4110-b) that it intended to instruct the jury on the issue of punitive damages and subsequently reversed its position, concluding that such an instruction was not warranted in this case, we conclude, contrary to the plaintiffs contentions, that he was not prejudiced as a result thereof inasmuch as the jury found no liability on the part of the defendants (see, Getlin v St. Vincent’s Hosp. & Med. Center, 117 AD2d 707). Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.